Citation Nr: 0837138	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for lipoma of right axilla 
(claimed as lipoma of the right shoulder), including as due 
to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to February 
1995.  Service in Vietnam is indicated by the evidence of 
record.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

By a May 2008 decision, the Board remanded the issue of 
service connection for lipoma of the right axilla to the VA 
Appeals Management Center in Washington, DC, for further 
development.  The requested development has now been 
completed.  The case has been returned to the Board for 
further consideration of the appeal.

Matters not on appeal

During the course of this appeal, a number of other claims of 
the veteran were adjudicated by the RO.  Out of three issues 
appealed, two have been resolved.  The RO granted an 
increased disability rating for service-connected PTSD in an 
October 2007 rating decision, and the veteran withdrew his 
appeal as to that issue.  See 38 C.F.R. § 20.204 (2008).  By 
its May 2008 decision, the Board denied an increased rating 
for bilateral hearing loss.  

Thus, the only issue which is currently in appellate status 
is the issue listed above.


FINDINGS OF FACT

1.  The record indicates that the veteran served in the 
Republic of Vietnam. 

2.  The veteran does not have lipoma of the right axilla that 
is related to any event of his military service.

CONCLUSION OF LAW

The veteran's lipoma of the right axilla is not the result of 
disease or injury incurred in or aggravated during active 
military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
lipoma of the right axilla, including as due to Agent Orange 
exposure.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue of entitlement to 
service connection for a lipoma of the right axilla, 
including as due to Agent Orange exposure, currently on 
appeal will then be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in May 2008. In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a medical 
review of the claims file and, based on a background of 
specific questions, the reviewer was asked for medical 
opinions, as follows:  The reviewer should render an opinion 
as to whether the veteran currently has a lipoma of the right 
shoulder/axilla.  If the answer is affirmative, as to whether 
it is at least as likely as not that the disability is 
related to the veteran's military service.  In particular, 
the reviewer should render an opinion as to whether lipoma of 
the right shoulder/axilla existed during service.  The 
reviewer also should discuss whether or not lipoma is a 
unified disease process (i.e., whether there is a 
relationship between any current lipoma and any lipoma 
excised in service); and whether or not there is a 
relationship between lipoma and the veteran's presumed 
exposure to Agent Orange.  The reviewer should also 
distinguish between the terms "cyst" and "lipoma" in the 
medical records.  The AOJ was then to readjudicate the claim.

The claims file was reviewed by a VA physician in June 2008, 
the report of which indicates the examiner reviewed the 
claims file and rendered appropriate diagnoses and opinions 
in conformity with the May 2008 remand instructions.  
Thereafter the AMC readjudicated the claim in the July 2008 
SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim of service connection 
for lipoma of the right shoulder area in letters from the RO 
dated April 2004 and April 2007, which informed him of the 
evidence necessary to establish service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the veteran was advised in the April 
2004 and April 2007 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  

With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The April 2004 and April 2007 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  

The April 2004 and April 2007 letters also specifically 
requested of the veteran: 
"If you have any evidence in your possession that pertains 
to your claim[s], please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

The veteran was provided notice of the VCAA in the April 2004 
letter prior to the initial adjudication of his claims, which 
was by rating decision dated in September 2004.  Thus the 
requirement of the Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the April 2007 letter and in February 2008 and 
July 2008 letters from the RO, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2007, February 
2008, and July 2008 letters instructed the veteran that two 
factors were relevant in determining effective dates of 
increased rating claims: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board acknowledges that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007). (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the April 2007, 
February 2008, and July 2008 letters notice letters were 
provided to the veteran, the claim was readjudicated in a 
July 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

Finally, the Board notes that the veteran's representative 
has not alleged that the veteran has received inadequate VCAA 
notice.  The veteran has been notified of what is required of 
him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In particular, the RO has obtained 
the veteran's service treatment records, and reports of VA 
and private medical treatment of the veteran.  He was also 
afforded a VA examination in connection with the claim of 
service connection for lipoma of the right axilla during 
November 2006.  A medical review of the claims file with 
nexus opinions was obtained during June 2008.  The reports of 
these examinations reflect that the examiner reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, which 
provided argument on his behalf as recently as February 2008.  
He declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.


	(CONTINUED ON NEXT PAGE)


Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic disease 
of the nervous system, when manifested to a compensable 
degree within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2007).

Under certain circumstances, service connection for specific 
diseases, including certain skin diseases, may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2007).  The skin diseases that are 
subject to presumption of service connection based on 
herbicide exposure are porphyria cutanea tarda, chloracne, 
and other acneform disease consistent with chloracne. 38 
C.F.R. § 3.309(e).  But see Health Outcomes Not Associated 
with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32395-32407 (June 12, 2007) [which classifies skin cancers-
melanoma, basal, and squamous cell-as conditions specifically 
not associated with herbicide exposure].

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) [the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation] and Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].


As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Factual background

Since he left service on March 1, 1995, the veteran has been 
service connected for residual scars from removal of cysts on 
the back and left side of the head, lipoma from the left 
chest, and cyst from the left axilla.  

Review by the Board of the veteran's service treatment 
records reveals that a recurrent scalp lipoma was first noted 
in August 1986.  The recurrent lipoma of the scalp which was 
excised in February 1988, September 1988, and again in 
December 1991.  In October 1994 a lipoma on the left chest 
was excised.  It does not appear from the medical records 
that any lipoma of the right shoulder area was complained of 
or diagnosed in service.

Analysis

The veteran contends that the current lipoma in the right 
axilla has existed since he left service; that he is prone to 
getting lipomas; and that the current lipoma in the right 
axilla is related to his active military service, to include 
exposure to herbicides in Vietnam.  In his June 2005 
substantive appeal, and the representative's June 2007 
statement on appeal, it has been contended that a lipoma of 
the right axilla was noted in the service treatment records 
at the time the lipoma of the left chest was excised in 
October 1994.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) evidence of 
current disability; (2) evidence of in- service incurrence of 
disease or injury; and (3) medical nexus evidence linking (1) 
and (2).  Hickson, supra.

The Board's discussion will focus on the service connection 
elements set forth in Hickson.  

With regard to element (1), a VA examiner in November 2006 
diagnosed a current large lipoma on the right axilla.  
Hickson element (1) is therefore satisfied.

Hickson element (2) requires evidence of in-service 
incurrence of disease or injury.  

As noted above, the veteran has been service connected for 
residual scars from removal of cysts on the back and left 
side of the head, lipoma from the left chest, and cyst from 
the left axilla which were documented in the veteran's 
service treatment records.  The veteran's service record 
indicates that he had service in Vietnam.  Thus, exposure to 
Agent Orange and other herbicide agents may be presumed.  See 
38 C.F.R. § 3.307, 3.309.  Therefore Hickson element (2) is 
met.

With respect to crucial Hickson element (3), there is no 
competent medical evidence which serves to link the veteran's 
current lipoma of the right shoulder/axilla to military 
service, to include herbicide exposure therein.  Indeed, the 
VA medical reviewer in June 2008 made specific findings to 
the contrary.  Although the veteran has contended that he has 
sustained chronic related lipomas during and since service, 
the VA medical reviewer, Dr. N.B., in June 2008 opined that, 
based on review of the medical records, there was no evidence 
that the lipoma of the right shoulder or axilla existed 
during service; that all subsequent lipomas are not part of 
the same process because they are independent entities; and 
there is no relationship  between the current lipoma and 
presumed exposure to herbicides in Vietnam.  It was also 
noted that lipomas and cysts are clinically different from 
each other.  

The Board assigns this medical opinion great weight.  It was 
provided by a medical doctor who reviewed the veteran's 
claims folder.  The veteran has presented no evidence to the 
contrary.  There was no clinical evidence in the claims 
folder including the service medical records to suggest that 
this lipoma of the right shoulder/axilla had its onset while 
in military service.  The Board has also reviewed the 
veteran's service treatment records and has found no mention 
of a lipoma of the right axilla in connection with the 
October 1994 excision of a lipoma of the left chest.  The 
first mention of a lipoma of the right axilla was in a March 
2004 Agent Orange examination, many years after service.  The 
Board further notes that the veteran has not been diagnosed 
with chloracne, and lipoma is not a listed presumptive 
disease under 38 C.F.R. § 3.309(e).  There is no adequate 
nexus of connection for the current lipoma of the right 
shoulder/axilla to the veteran's military service.

To the extent that the veteran contends that his current 
lipoma of the right shoulder/axilla is related to his 
military service, it is now well established that lay persons 
without medical training are not competent to comment on 
medical matters such as date of onset or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992).  See also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and do not 
serve to establish a medical nexus.  

Therefore, Hickson element (3) has not been met.  The claim 
must be denied on that basis.

Conclusion

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lipoma of the right axilla.  Therefore, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.  







ORDER

Service connection for a lipoma of the right axilla is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


